SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

675
CA 14-01918
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


LIBERTY INSURANCE UNDERWRITERS, INC.,
PLAINTIFF-APPELLANT,

                    V                                            ORDER

CALLI, CALLI & CULLY, CALLI & CALLI, WILLIAM S.
CALLI, JR., AS ADMINISTRATOR CTA OF THE ESTATE
OF WILLIAM S. CALLI, DECEASED, ROBERT R. CALLI,
WILLIAM S. CALLI, JR., HERBERT J. CULLY, JASON J.
CENTONELLA AND GARY DISCHIAVI, DEFENDANTS-RESPONDENTS.


GOLDBERG SEGALLA LLP, BUFFALO (PATRICK B. OMILIAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

KERNAN AND KERNAN, P.C., UTICA (LEIGHTON R. BURNS OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS CALLI, CALLI & CULLY, CALLI & CALLI, WILLIAM S.
CALLI, JR., AS ADMINISTRATOR CTA OF THE ESTATE OF WILLIAM S. CALLI,
DECEASED, ROBERT R. CALLI, WILLIAM S. CALLI, JR., HERBERT J. CULLY,
AND JASON J. CENTONELLA.

LUIBRAND LAW FIRM, PLLC, LATHAM (KEVIN A. LUIBRAND OF COUNSEL), FOR
DEFENDANT-RESPONDENT GARY DISCHIAVI.


     Appeal from an order of the Supreme Court, Oneida County (James
P. McClusky, J.), entered April 24, 2014. The order denied the motion
of plaintiff for partial summary judgment and granted the cross motion
of defendants Calli, Calli & Cully, Calli & Calli, William S. Calli,
Jr., as Administrator CTA of the Estate of William S. Calli, deceased,
Robert R. Calli, William S. Calli, Jr., Herbert J. Cully and Jason J.
Centonella, for partial summary judgment dismissing the cause of
action for rescission.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on June 11, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: August 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court